Matter of Yasmin A. v Patricia S. (2020 NY Slip Op 03864)





Matter of Yasmin A. v Patricia S.


2020 NY Slip Op 03864


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Friedman, J.P., Renwick, Gische, Mazzarelli, Moulton, JJ.


11796 -15/16A

[*1] In re Yasmin A., Petitioner-Respondent,
vPatricia S., Respondent-Appellant.


Bruce A. Young, New York, for appellant.
Andrew J. Baer, New York, for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Machelle Sweeting, J.), entered on or about July 19, 2017, which, upon respondent mother's default, granted the grandmother's petition for modification of a 2016 order of custody and visitation, granted the grandmother sole decision-making authority with respect to the subject child, and awarded the mother daytime visits on alternate Saturdays, unanimously dismissed, without costs, as taken from a nonappealable paper.
The appeal is dismissed because the mother failed to appear at two consecutive court appearances, her counsel had no excuse for her absence, and thereafter declined to participate. The
mother never moved to vacate her default (see CPLR 5511; Matter of Michael B.M. v Gnama I., 118 AD3d 619 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK